DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGING METHOD AND SYSTEM FOR DETERMINING A POSITIONING IMAGE OF AN OBJECT AND GENERATING A PIXEL VALUE DISTRIBUTION CURVE BASED ON POSITIONING IMAGE.
The disclosure is objected to because of the following informalities:  
Paragraph [0001] should include U. S. Patent No. 10,413,261 B2 issued on 17 September 2019.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 33-44 are objected to because of the following informalities:  
Claim 33 should be amended as follows:

at least one storage device storing a set of instructions; and 
at least one processor in a communication with the at least one storage device, 
wherein when executing the set of instructions, the at least one processor is configured to perform operations including: 
acquiring a positioning image of an object; 
generating a pixel value distribution curve based on the positioning image; 
determining, based on the pixel value distribution curve, a scan area on the object; and 
causing the system to scan the scan area on the object.
Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  
Claim 34 should be amended as follows:
34. (Proposed Amendments) The system of claim 33, wherein the at least one processor is configured to perform the operations including: 
generating the positioning image .
Appropriate correction is required.
Claims 35 and 36 are objected to because of the following informalities:  
Claim 35 should be amended as follows:
35. (Proposed Amendments) The system of claim 33, wherein the positioning image includes pixels arranged in multiple rows, and to generate a pixel value distribution curve 
each row of the multiple rows in the positioning image; and
generating the pixel value distribution curve based on [[the]] multiple sums and [[their]] respective rows of the multiple rows in the positioning image.
Appropriate correction is required.
Claims 37 and 38 are objected to because of the following informalities:  
Claim 37 should be amended as follows:
37. (Proposed Amendments) The system of claim 33, wherein to generate a pixel value distribution curve based on the positioning image, the at least one processor is configured to perform the operations including: 
determining a background pixel value of the positioning image;  Preliminary Amendment Attorney Docket No.: 20618-0260US01 Application No.: Not yet assigned (Continuation of U.S. Patent Application No. 16/022,877) Page 4 of 11 
determining a reduced image by subtracting the background pixel value of the positioning image from a pixel value of each pixel of at least some pixels in the positioning image, the reduced image including pixels arranged in multiple rows; 
each row of the multiple rows in the reduced image; and 
generating[[,]] the pixel value distribution curve based on [[the]] multiple sums and [[their]] respective rows of the multiple rows in the reduced image.
Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  
Claim 38 should be amended as follows:
38. (Proposed Amendments) The system of claim 37, wherein to determine a background pixel value of the positioning image, the at least one processor is configured to perform the operations including: 
determining a pixel value distribution histogram of the positioning image; and 
determining, based on the pixel value distribution histogram, the background pixel value, 
wherein the background pixel value of the positioning image includes a pixel value of a peak in the pixel value distribution histogram.
Appropriate correction is required.
Claims 39-41 are objected to because of the following informalities:  
Claim 39 should be amended as follows:
39. (Proposed Amendments) The system of claim 33, wherein to generate a pixel value distribution curve based on the positioning image, the at least one processor is configured to perform the operations including:  Preliminary Amendment Attorney Docket No.: 20618-0260US01 Application No.: Not yet assigned (Continuation of U.S. Patent Application No. 16/022,877) Page 5 of 11 
determining a binary image based on the positioning image, the binary image including pixels arranged in multiple rows; 
each row of the multiple rows in the binary image; and 
generating[[,]] the pixel value distribution curve based on [[the]] multiple sums and [[their]] respective rows of the multiple rows in the binary image.

Claims 40 and 41 are objected to because of the following informalities: 
Claim 40 should be amended as follows:
40. (Proposed Amendments) The system of claim 39, wherein to determine a binary image based on the positioning image, the at least one processor is configured to perform the operations including: 
comparing each pixel value of the positioning image with a predetermined value; and 
generating the binary image by modifying [[the]] pixels of the positioning image having a pixel value below the predetermined value to 0 and modifying the pixels of the positioning image having a pixel value greater than or equal to the predetermined value to 1.
Appropriate correction is required.
Claims 42-44 are objected to because of the following informalities: 
Claim 42 should be amended as follows:
42. (Proposed Amendments) The system of claim 33, wherein to determine a scan area on the object based on the pixel value distribution curve, the at least one processor is configured to perform the operations including: 
determining curvatures of a plurality of points in the pixel value distribution curve; 
determining one or more points from the plurality of points in the pixel value distribution curve that have curvatures greater than a threshold curvature; and 
determining the scan area on the object based on the one or more points.

Claim 44 is objected to because of the following informalities: 
Claim 44 should be amended as follow:
44. (Proposed Amendments) The system of claim 42, wherein: 
the scan area includes one or more sub-scan areas; and 
to determine the scan area based on the one or more points, the at least one processor is configured to perform the operations including:
determining a first boundary Preliminary AmendmentAttorney Docket No.: 20618-0260US01Application No.: Not yet assigned (Continuation of U.S. Patent Application No.16/022,877)Page 7 of 11and a second boundary of each sub-scan area of the one or more sub-scan areas based on the one or more points.
Appropriate correction is required.
Claims 45-51 are objected to because of the following informalities: 
Claim 45 should be amended as follows:
45. (Proposed Amendments) A method implemented on at least one machine, each machine of [[which]] the at least one machine has at least one processor and at least one storage device, comprising: 
acquiring, by the at least one processor, a positioning image of an object; 
generating, by the at least one processor, a pixel value distribution curve based on the positioning image; 
determining, by the at least one processor, a scan area on the object based on the pixel value distribution curve; and 
causing, by the at least one processor, a scanner to scan the scan area on the object.
Appropriate correction is required.
Claim 46 is objected to because of the following informalities: 

46. (Proposed Amendments) The method of claim 45, further comprising:
causing, by the at least one processor, the scanner to obtain raw data by scanning the object; and 
generating, by the at least one processor, the positioning image the raw data .
Appropriate correction is required.
Claims 47 and 48 are objected to because of the following informalities:  
Claim 47 should be amended as follows:
47. (Proposed Amendments) The method of claim 45, wherein the positioning image includes pixels arranged in multiple rows, and generating a pixel value distribution curve based on the positioning image comprises:  Preliminary Amendment Attorney Docket No.: 20618-0260US01 Application No.: Not yet assigned (Continuation of U.S. Patent Application No. 16/022,877) Page 8 of 11 
each row of the multiple rows in the positioning image; and 
generating, by the as least one processor, the pixel value distribution curve based on [[the]] multiple sums and [[their]] respective rows of the multiple rows in the positioning image.
Appropriate correction is required.
Claim 49 is objected to because of the following informalities:  
Claim 49 should be amended as follows:
49. (Proposed Amendments) The method of claim 45, wherein generating, by the at least one processor, a pixel value distribution curve based on the positioning image comprises: 

determining, by the at least one processor, a reduced image by subtracting the background pixel value of the positioning image from a pixel value of each pixel of at least some pixels in the positioning image, the reduced image including pixels arranged in multiple rows;
each row of the multiple rows in the reduced image; and
generating, by the at least one processor, the pixel value distribution curve according to [[the]] multiple sums and [[their]] respective rows of the multiple rows in the reduced image.
Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  
Claim 50 should be amended as follows:
50. (Proposed Amendments) The method of claim 45, wherein generating, by the at least one processor, a pixel value distribution curve based on the positioning image comprises: 
determining, by the at least one processor, a binary image based on the positioning image, the binary image including pixels arranged in multiple rows; 
each row of the multiple rows in the binary image; and 
of the multiple rows in the binary image.
Appropriate correction is required.
Claim 51 is objected to because of the following informalities: 
Claim 51 should be amended as follows:
51. (Proposed Amendments) The method of claim 45, wherein determining, by the at least one processor, a scan area on the object based on the pixel value distribution curve comprises: 
determining, by the at least one processor, curvatures of a plurality of points in the pixel value distribution curve; 
determining, by the at least one processor, one or more points of the plurality of points in the pixel value distribution curve that have curvatures greater than a threshold curvature; and 
determining, by the at least one processor, the scan area on the object based on the determined one or more points.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-44, 47-49, and 50 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites a limitation “the system” in line 10, which renders the claim indefinite.    When reading the preamble in the context of the entire claim, the recitation “the system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  
Claim 34 recites a functional limitation “the positioning image is generated based on raw data obtained by scanning the object” in lines 1-2, which renders the claim indefinite because the boundaries of the functional limitation are unclear.
During examination, claims are given their broadest reasonable interpretation (BRI) in light of the specification as it would be interpreted by one of ordinary skill in the art. It is a best practice to make the record clear during prosecution by explaining the BRI of claim terms, as necessary, including explaining the BRI of any functional language. When 35 U.S.C. 112(f) is invoked, the BRI of the “means-plus-function” limitation is restricted to a corresponding structure in the supporting disclosure, and its equivalents (a corresponding specification that identifies and links a structure, material, or act to the function recited in the claim is considered to be part of the claim limitation). When 35 U.S.C. 112(f) is not invoked and an element is recited along with a function, that element is construed as being capable of performing the function – in other words, the BRI of that element is limited by the function.

While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Consider the following to determine whether a claim limitation expressed in functional language has clear boundaries: whether one of ordinary skill in the art can determine what structure, material, or act in the claim performs this function; whether the limitation has well defined boundaries or only expresses a problem solved or intended result; and what an anticipatory reference would need to disclose in order to satisfy this claim limitation. These considerations are not all-inclusive or limiting.
When 35 U.S.C. 112(f) is invoked, the specification must adequately disclose a corresponding structure, material, or act that performs the function. For “means”-type claims, an adequate disclosure requires that a corresponding structure or material is: (a) disclosed in a way that one of ordinary skill in the art will understand what specific structure or material the inventor has identified to perform the recited function; (b) sufficient to perform the entire function recited in the claim limitation; and (c) clearly linked to the function in the written description.
When the examiner determines that the boundaries of a claim are not reasonably clear, a rejection under 35 U.S.C. 112(b) should be made. Such a rejection puts the applicant on notice that it must fulfill its statutory duty under 35 U.S.C. 112(b) to ensure that claim language clearly defines the 
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., at least one storage device and at least one processor, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.
The limitation is unclear because it merely states a function (the positioning image is generated based on raw data obtained by scanning the object) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., at least one storage device and at least one processor, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner.
Claim 35 recites a limitation “the multiple sums” in line 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 37 recites a limitation “the multiple sums” in line 9, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 39 recites a limitation “the multiple sums” in line 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 40 recites a limitation “the pixels” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 49 recites a limitation “the multiple sums” in line 11, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 50 recites a limitation “the multiple sums” in line 8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 fails to set forth an additional structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33, 34, 45, 46, and 52 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nagaoka et al. (U. S. Patent No. 7,103,139 B2).
With respect to claim 1, Nagaoka et al. disclosed a system that comprises: 
at least one storage device storing a set of instructions; and 
at least one processor in a communication with the at least one storage device, 
wherein when executing the set of instructions, the at least one processor is configured to perform operations including: 
acquiring a positioning image (a scannogram image) of an object (column 9, line 59 - column 10, line 5); 
generating a pixel value distribution curve (T(X, Y, Z)) based on the positioning image (column 10, line 6 - column 11, line 29); 

causing a scanner (11) to scan the scan area on the object (column 15, lines 41-45).
With respect to claim 34, Nagaoka et al. disclosed the system of claim 33, wherein the at least one processor is configured to perform the operations including: 
generating the positioning image based on raw data obtained by scanning the object (column 9, line 59 - column 10, line 5).

With respect to claim 45, Nagaoka et al. disclosed a method implemented on at least one machine, each machine of the at least one machine has at least one processor and at least one storage device, comprising: 
acquiring, by the at least one processor, a positioning image (a scannogram image) of an object (column 9, line 59 - column 10, line 5); 
generating, by the at least one processor, a pixel value distribution curve (T(X, Y, Z)) based on the positioning image (column 10, line 6 - column 11, line 29); 
determining, by the at least one processor, a scan area on the object based on the pixel value distribution curve (column 12, lines 35-45); and 
causing, by the at least one processor, a scanner (11) to scan the scan area on the object (column 15, lines 41-45).
With respect to claim 46, Nagaoka et al. disclosed the method of claim 45, further comprising:

generating, by the at least one processor, the positioning image based on the raw data (column 9, line 59 - column 10, line 5).

With respect to claim 52, Nagaoka et al. disclosed a non-transitory computer-readable medium storing instructions, the instructions, when executed by a computing device, causing the computing device to implement a method, the computing device including at least one processor, the method comprising: 
acquiring, by the at least one processor, a positioning image (a scannogram image) of an object (column 9, line 59 - column 10, line 5); 
generating, by the at least one processor, a pixel value distribution curve (T(X, Y, Z)) based on the positioning image (column 10, line 6 - column 11, line 29); 
determining, by the at least one processor, a scan area on the object based on the pixel value distribution curve (column 12, lines 35-45); and 
causing, by the at least one processor, a scanner (11) to scan the scan area on the object (column 15, lines 41-45).

Allowable Subject Matter
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Goto et al. (U. S. Patent No. 10,945,697 B2) disclosed an X-ray CT apparatus.
Xu (U. S. Patent No. 10,413,261 B2) disclosed an imaging method and a system for determining a second scan area based on a first scan area.
Yazaki (U. S. Patent No. 8,848,860 B2) disclosed an X-ray CT apparatus.
Hirokawa et al. (U. S. Patent No. 8,744,039 B2) disclosed an X-ray CT apparatus.
Yokosawa et al. (U. S. Patent No. 8,693,760 B2) disclosed a medical imaging apparatus.
Mukumoto et al. (U. S. Patent No. 8,229,059 B2) disclosed an X-ray CT apparatus and a control method of an X-ray CT apparatus.
Sugaya et al. (U. S. Patent No. 8,175,217 B2) disclosed an X-ray CT apparatus.
Zou (U. S. Patent No. 8,031,831 B2) disclosed a modulation of voltage or current in dual-energy computed tomography.
Goto et al. (U. S. Patent No. 7,945,013 B2) disclosed an X-ray CT apparatus.
Hirokawa et al. (U. S. Patent No. 7,602,880 B2) disclosed an X-ray CT apparatus.
Seto et al. (U. S. Patent No. 7,336,762 B2) disclosed a scan-program communication method and an X-ray CT apparatus.
Nabatame (U. S. Patent No. 7,215,733 B2) disclosed an X-ray computed-tomography apparatus.
Suzuki (U. S. Patent No. 7,142,630 B2) disclosed an X-ray computed-tomography apparatus with X-ray intensity control.
Nagaoka et al. (U. S. Patent No. 7,103,139 B2) disclosed an X-ray CT device and an image-displaying method therefor.
Toth et al. (U. S. Patent No. 7,082,183 B2) disclosed phantom selection in computed-tomography dose indexing for dose reporting.
Dafni (U. S. Patent No. 7,042,977 B2) disclosed dose control in CT images.
Toth et al. (U. S. Patent No. 6,904,127 B2) disclosed a system and a method of medical imaging having a default noise-index override capability.
Toth et al. (U. S. Patent No. 6,775,352 B2) disclosed a method and a system for implementing variable X-ray intensity modulation schemes for imaging systems.
Horiuchi (U. S. Patent No. 6,754,301 B2) disclosed an X-ray CT system comprising a gantry apparatus and an operation console.
Popescu et al. (U. S. Patent No. 6,744,846 B2) disclosed a method and an apparatus for automatic exposure control in CT scanning.
Popescu (U. S. Patent No. 6,507,639 B1) disclosed a method and an apparatus for modulating a radiation dose from an X-ray tube.
Nagaoka et al. (U. S. Patent No. 6,490,337 B1) disclosed an X-ray CT apparatus.
Bittl et al. (U. S. Patent No. 6,385,280 B1) disclosed an X-ray computed-tomography apparatus with a modulation of a power of an X-ray source.
Baba et al. (U. S. Patent No. 5,949,811 A) disclosed an X-ray apparatus.
Popescu et al. (U. S. Patent No. 5,867,555 A) disclosed an adaptive dose modulation during CT scanning.
Popescu (U. S. Patent No. 5,822,393 A) disclosed a method for adaptively-modulating a power level of an X-ray tube of a computed-tomography (CT) system.
Hsieh (U. S. Patent No. 5,696,807 A) disclosed methods and an apparatus for modulating a current in an X-ray tube.
Toth et al. (U. S. Patent No. 5,625,662 A) disclosed modulating a current in an X-ray tube in a CT system.
Williams et al. (U. S. Patent No. 5,485,494 A) disclosed a modulation of a current in an X-ray tube during CT scanning.
Toth et al. (U. S. Patent No. 5,450,462 A) disclosed a modulation of a current in an X-ray tube during CT scanning with a modulation unit.
Toth (U. S. Patent No. 5,379,333 A) disclosed a variable-dose application by a modulation of a current in an X-ray tube during CT scanning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884